DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2022-07-24.
Applicant's election with traverse of group A in the reply filed on 2022-07-24 is acknowledged.  The traversal is on the ground(s) that Claims 1-4, 6 are generic to all species, this appears to be proper and so present claims 1-4 and 6 are regarded as generic to all identified species for the purposes of the present office action. Beyond arguments with regards to which claims are generic to the identified groups; there are no further arguments as to the propriety of the election of species, and so the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al.(US 2010/0083467).

Regarding claim 1 Weng discloses: 
A foldable electronic device, comprising: 
a pair of bodies (e.g. 102/104 Fig.1); and 
a hinge module (e.g. 105 Fig.1, 106 Fig.2), connected between the pair of bodies such that the pair of bodies may rotate relatively to each other to be folded or unfolded via the hinge module (e.g. indicated Fig.3-Fig.6), the hinge module comprising a first torsion member and a second torsion member (e.g. 112/114 Fig.2) linked respectively to the pair of bodies to generate torsional force during a travel of a folding/unfolding rotation (e.g. shown Fig.3-Fig.6, paragraph [0020]), wherein the first torsion member generates torsional force in a first section of the travel (e.g. 114 described paragraph [0020]), the second torsion member generates torsional force in a second section of the travel (e.g. described paragraph [0022]), and the first section and the second section have a partially overlapping section (e.g. described paragraph [0020]), and a direction of torsional force generated by the first torsion member is opposite to a direction of torsional force generated by the second torsion member (e.g. described paragraph [0022]).

Regarding claim 2 Weng discloses: 
the pair of bodies in fully folded condition (e.g. Fig.3) is regarded as a starting point of the travel, the pair of bodies in fully unfolded condition (e.g. Fig.6) is regarded as an end of the travel, the first section comprises the starting point (e.g. described paragraph [0020]), the second section comprises the end (e.g. described paragraph [0024]), and the first section from which the partially overlapping section is deducted forms a predetermined unfolding angle of the pair of bodies (e.g. indicated e.g. Fig.6).

Regarding claim 3 Weng discloses: 
the travel is A, and a maximum unfolding angle of the pair of bodies is B, 0°≤A≤B (e.g. indicated Fig.3-Fig.6), the first section (e.g. Fig.3-Fig.4) of the travel is T1, the second section of the travel is T2 (e.g. Fig.5-Fig.6), 0°≤T1<B, and 0°<T2≤B.

Regarding claim 4 Weng discloses: 
the partially overlapping section of the first section and the second section is ΔT, a predetermined unfolding angle of the pair of bodies formed by deducting the partially overlapping section from the first section is ST, ST=T1−ΔT (e.g. indicated Fig.3-Fig.6), and ST+T2=A.

Regarding claim 5 Weng discloses: 
a locking mechanism (e.g. 116/face of 108c Fig.2), disposed to the pair of bodies to maintain the pair of bodies in a fully folded condition (e.g. indicated Fig.3).

Regarding claim 6 Weng discloses: 
the pair of bodies comprises respectively a first bracket (e.g. 110a Fig.2) and a second bracket (e.g. portion of 108 attached to 108a Fig.2), and the hinge module further comprises: 
a pivot (e.g. 108b Fig.2), disposed to the first bracket and rotating synchronously with the first bracket (indicated e.g. Fig.2-Fig.6), and penetrating the second bracket (e.g. indicated Fig.2), wherein the second torsion member is sleeved on the pivot and abuts the second bracket (e.g. indicated Fig.2).

Regarding claim 7 Weng discloses: 
an end of the first torsion member is fixed to the second bracket (e.g. 112a in 108c Fig.2), the pivot comprises an abutting member (e.g. 110c Fig.2), the other end of the first torsion member is on a rotation path of the abutting member (as shown e.g. Fig.3), when the pair of bodies is in fully folded condition the abutting member abuts and causes the first torsion member to deform and to accumulate elasticity (e.g. indicated Fig.3/FIg.4), and the elasticity is adapted to pass via the pivot and drive the pair of bodies to rotate relatively to be unfolded to a predetermined unfolding angle (e.g. indicated Fig.3-Fig.5).

Regarding claim 8 Weng discloses: 
the first torsion member surrounds the second torsion member and the pivot (e.g. indicated Fig.2, paragraph [0018]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach housing/hinging devices as those of the elected group disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply//ANTHONY M HAUGHTON/                                                                                                                                                                                                        patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                    


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841